DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: arithmetic portion in claims 1, 5, 6, 9, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “arithmetic portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Allowable Subject Matter
Claims 1, 5, 6, and 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a method for driving a display device that correct the deterioration of a transistor and a light emitting element of the display device using a regression model which is a Kalman filter. 
Each independent claim identifies the uniquely distinct features:
With respect to claim 1, 
	an arithmetic portion configured to perform arithmetic operation in 
accordance with a regression model, the method comprising the steps of: 
	supplying a first observation signal and a second observation signal to the 
arithmetic portion;  
	updating a forecast error parameter by using the first observation signal and the second observation signal in accordance with the regression model;  
	updating an output parameter by using the forecast error parameter in accordance with the regression model;  
	generating a second image signal from a first image signal supplied from the frame memory by using the output parameter;  	
	supplying the second image signal to the pixel, wherein the regression model is a Kalman filter, wherein the first observation signal is a third image signal supplied from the frame memory, and 

from the first value of current. 

In reference to claim 11
supplying a first observation signal, a second observation signal, a third observation signal, and a fourth observation signal to the arithmetic portion;
updating a forecast error parameter by using the first observation signal, the second observation signal, the third observation signal, and the fourth observation signal in accordance with the regression model;
updating an output parameter by using the forecast error parameter in accordance with the regression model;
generating a second image signal from a first image signal supplied from the frame memory by using the output parameter; and
supplying the second image signal to the pixel,
wherein the regression model is a Kalman filter,
wherein the first observation signal is a third image signal supplied from the frame memory,
wherein the second observation signal is a first value of current flowing through one of the light-emitting element and the transistor or a first value of voltage converted from the first value of current,

wherein the fourth observation signal is a third value of current flowing through the monitoring light-emitting element or a third value of voltage converted from the third value of current.

	The closest prior arts of:
	Maeyama (U.S. Patent No. 10,354,586) discloses display device comprising a pixel a method to correct an image signal based on predicted degradation value modify by modification processing section (30) in Fig. 1 and 11 so that a change in light emitting current Ids is detected by detecting resistor (71), a current detector (32) for detecting of the light emission current Ids (col. 2, lines 5-10, col. 16, lines 37-45; and col. 17, lines 35-50);  Maeyama further discloses using a dummy pixels (16 and 17 of Fig. 1) outside the pixel display region (15) to detect the degradation of a transistor that drives the light transmission section so that correction processing is performed with use of the modified predicted degradation value, luminance degradation included in the degradation in the transistor characteristic is allowed to be corrected (col. 2, lines 40-47). Luminance degradation amount and gray scale degradation amount are allowed to be calculated with the use of a regression operation (col. 12, lines 15-25).
	Nakamura (US 20130249965) discloses in Fig. 1 a display panel with display region (12) with display pixels 13, and a non-display region (15) with dummy pixels 16 and 18.  Signal voltage with different magnitudes are applied to the dummy pixels in the 
 However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kimura et al. (US 2010/0265228) discloses in Fig. 1, dummy pixel (130) of the brightness sensor (135) that emits light in the same condition as at least one of the pixel in the display area (120). The brightness sensor unit 135 senses, e.g., the current IX consumed by the dummy pixel 130 and monitors a degree of the brightness change (i.e., a degree of degradation of a characteristic of the self-luminescent element) to compensate degradation of the pixel in the display area (paragraph [155]).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692